UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1097


In Re:   JOHN ROOSEVELT BACCUS,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   May 20, 2010                   Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John Roosevelt Baccus, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John Roosevelt Baccus petitions for a writ of mandamus

seeking an order directing the South Carolina Unified Judicial

System and South Carolina Department of Corrections managers to

cease   interfering      with    his    receipt      of   legal    mail.       He    also

challenges his state conviction.               We conclude that Baccus is not

entitled to mandamus relief.

            Mandamus relief is available only when the petitioner

has a clear right to the relief sought.                   In re First Fed. Sav. &

Loan    Ass’n,   860    F.2d     135,    138    (4th      Cir.    1988).       Further,

mandamus    is   a     drastic    remedy       and   should      only   be    used     in

extraordinary circumstances.            Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987).

            The relief sought by Baccus is not available by way of

mandamus      because      there        are     other       remedies         available.

Accordingly,     although        we    grant    leave      to    proceed     in     forma

pauperis, we deny Baccus’s motion for appointment of counsel and

deny the petition for writ of mandamus.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    PETITION DENIED



                                           2